FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PAMELA S. HENSLEY; MICHAEL M.              
HENSLEY, husband and wife each
of them and their marital
community thereof,                                No. 06-35619
                Plaintiffs-Appellees,
                 v.                                D.C. No.
                                                CV-04-00302-MJP
UNITED STATES OF AMERICA, as                       OPINION
substituted party for Edward and
Jane Doe Eich,
               Defendant-Appellant.
                                           
         Appeal from the United States District Court
           for the Western District of Washington
         Marsha J. Pechman, District Judge, Presiding

                    Argued and Submitted
               May 8, 2008—Seattle, Washington

                         Filed July 9, 2008

    Before: Susan P. Graber and Johnnie B. Rawlinson,
   Circuit Judges, and Otis D. Wright II,* District Judge.

                    Opinion by Judge Graber




  *The Honorable Otis D. Wright II, United States District Judge for the
Central District of California, sitting by designation.

                                 8311
8314              HENSLEY v. UNITED STATES


                        COUNSEL

William G. Cole, Attorney, Civil Division, U.S. Department
of Justice, Washington, D.C., for the defendant-appellant.

Howard M. Goodfriend, Edwards, Sieh, Smith & Goodfriend,
P.S., Seattle, Washington; Lincoln D. Sieler, Mosler, Scher-
mer, Wallstrom, Jacobs & Sieler, Seattle, Washington, for the
plaintiffs-appellees.
                   HENSLEY v. UNITED STATES                8315
                          OPINION

GRABER, Circuit Judge:

   In this negligence action arising from a car accident, we are
called upon to decide when the plaintiffs’ claim accrued for
purposes of measuring the two-year statute of limitations
under the Federal Tort Claims Act (“FTCA”), 28 U.S.C.
§§ 1346(b), 2401, 2671-2680. As required by binding prece-
dent, we hold that the claim accrued at the time of the colli-
sion and not later when the Attorney General certified that the
driver of the other vehicle was acting within the scope of his
federal employment at the time of the collision. Accordingly,
we reverse the judgment in favor of the plaintiffs and remand
with instructions to dismiss the action.

       FACTUAL AND PROCEDURAL HISTORY

   On November 6, 2000, a car driven by Ensign Edward C.
Eich, an active duty commissioned officer in the United States
Navy Reserve, struck from behind a car driven by Pamela
Hensley, the wife of an active duty Chief Petty Officer in the
United States Navy. Mrs. Hensley suffered serious injuries as
a result of the collision.

   The collision occurred on the grounds of the Whidbey
Island Naval Air Station. Although Eich was driving his per-
sonal vehicle, he was wearing his Navy uniform at the time
of the crash. Mrs. Hensley saw that Eich was in uniform and
testified that she knew from seeing the uniform that he was
a Navy officer. Military police were called to the scene. An
ambulance took Mrs. Hensley to a Navy hospital, where she
received treatment.

   The military police promptly prepared an incident report. It
included the information that Eich was employed as a Navy
officer. Mrs. Hensley did not receive a copy of that report.
Instead, while at the hospital, she received a “Vehicle Infor-
8316                   HENSLEY v. UNITED STATES
mation Exchange Sheet” containing Eich’s name and address,
along with information about his personal insurance carrier,
United Services Automobile Association (“USAA”). That
sheet did not identify Eich as a member of the military. A mil-
itary police officer who visited Mrs. Hensley at the hospital
advised her to follow up with Eich’s insurance company.

  During the next two years, Mrs. Hensley contacted USAA
many times. According to her declaration, USAA told her that
she had three years under Washington law to file suit if settle-
ment negotiations proved unproductive.

   Mrs. Hensley did not hire a lawyer until August 2003,
nearly three years after the accident. Counsel pursued further
discussions with USAA. When negotiations failed, the Hens-
leys filed suit against Eich and his wife in Washington state
court on October 24, 2003—less than three years, but more
than two years, after the accident.

   That action was removed to federal court in early 2004.
Following certification that Eich was acting within the scope
of his federal employment at the time of the accident, the
United States substituted itself for the Eichs pursuant to 28
U.S.C. § 2679(d)(1). The United States also moved to dismiss
the Hensleys’ complaint for lack of subject matter jurisdiction.1
Among other reasons,2 the government cited the FTCA’s two-
  1
     Before the district court ruled on the government’s motion to dismiss,
the Hensleys amended their complaint to add claims against USAA for
negligent misrepresentation regarding the applicable statute of limitations.
On stipulation of the parties, the claims against USAA were dismissed
with prejudice, before trial, leaving only the United States as a defendant.
   2
     The Hensleys did not file an administrative claim before filing suit, as
required by 28 U.S.C. § 2675(a). Because we dispose of the case on stat-
ute of limitations grounds, we need not reach the interpretive questions
that the parties raise concerning the revisions of the Federal Employees
Liability Reform and Tort Compensation Act of 1988 (the “Westfall
Act”), Pub. L. No. 100-964, §§ 5-6, 102 Stat. 4563, 4564-65 (1988), to 28
U.S.C. § 2679(d)(5), providing that an action that is removed to federal
court generally is considered timely if the administrative claim would have
been timely had the claim been filed on the date of commencement of the
state action.
                    HENSLEY v. UNITED STATES                   8317
year statute of limitations, 28 U.S.C. § 2401(b). In response,
the Hensleys argued that the statute of limitations should be
equitably tolled because Mrs. Hensley had no reason to think
that Eich was acting within the scope of his employment, a
military police officer suggested that she contact Eich’s pri-
vate insurance carrier, and USAA representatives assured her
that her claim would be settled after she provided more infor-
mation.

   The district court ruled that the Hensleys’ suit was timely:
“[I]f a civil action is instituted within the applicable state limi-
tations period, an FTCA claim does not accrue for limitations
purposes until the plaintiff knows or should have known that
the alleged tortfeasor was acting within the scope of federal
employment . . . .” With respect to the Hensleys’ alternative
equitable tolling argument, the district court observed that this
“is not an equitable tolling case.”

  Following a bench trial, the district court found that Eich
had operated his car negligently. The court thus ruled in favor
of the Hensleys and awarded them more than $1.5 million.
The government timely appealed from the resulting judgment.

                 STANDARDS OF REVIEW

   We review de novo a district court’s interpretation of the
statute of limitations under the FTCA, Lehman v. United
States, 154 F.3d 1010, 1013 (9th Cir. 1998), and its decision
as to whether a statute of limitations bars a claim, Santa
Maria v. Pac. Bell, 202 F.3d 1170, 1175 (9th Cir. 2000). The
district court’s decision regarding equitable tolling is “gener-
ally reviewed for an abuse of discretion, unless the facts are
undisputed, in which event the legal question is reviewed de
novo.” Id.
8318               HENSLEY v. UNITED STATES
                        DISCUSSION

  A. The Hensleys’ Claim Accrued at the Time of the Car
  Accident.

   [1] The FTCA waives sovereign immunity for claims
against the federal government arising from torts committed
by federal employees who are acting within the scope of their
employment. 28 U.S.C. §§ 1346(b)(1), 2679(d)(1). But the
statute provides that a tort claim “shall be forever barred”
unless it is presented “within two years after such claim
accrues.” Id. § 2401(b). As a general rule, a claim accrues
“when a plaintiff knows or has reason to know of the injury
which is the basis of his action.” Gibson v. United States, 781
F.2d 1334, 1344 (9th Cir. 1986) (internal quotation marks
omitted). In addition, as a general rule, ignorance of the
involvement of government employees is irrelevant to accrual
of a federal tort claim. Dyniewicz v. United States, 742 F.2d
484, 487 (9th Cir. 1984).

   [2] In certain circumstances, such as claims involving med-
ical malpractice, accrual does not occur until a plaintiff knows
of both the existence of an injury and its cause. United States
v. Kubrick, 444 U.S. 111, 122-23 (1979). But accrual does not
await a plaintiff’s awareness, whether actual or constructive,
of the government’s negligence. Id. at 125. As the Court
explained:

    A plaintiff . . . , armed with the facts about the harm
    done to him, can protect himself by seeking advice
    in the medical and legal community. To excuse him
    from promptly doing so by postponing the accrual of
    his claim would undermine the purpose of the limita-
    tions statute, which is to require the reasonably dili-
    gent presentation of tort claims against the
    Government.

Id. at 123.
                   HENSLEY v. UNITED STATES                8319
   In Gibson, we expressly refused to expand the Supreme
Court’s holding in Kubrick “to delay accrual of a federal tort
claim until plaintiff knows or has reason to know of the culpa-
bility of federal agents.” 781 F.2d at 1344. There, the plain-
tiffs alleged that government agents were responsible for
burning down their garage. They argued that their claim did
not accrue for the purpose of the statute of limitations until
more than three years after the fire, when they finally learned
of the government’s alleged complicity in the arson. Id. at
1343-44. Although we recognized that the plaintiffs could
find some support in the “[l]anguage in Kubrick[ ] emphasiz-
ing the strategic importance to the litigant of knowing whom
to sue,” Dyniewicz required us to hold that the claim accrued
when the plaintiffs learned of the property damage itself. Id.
at 1344.

   Dyniewicz, on which we relied in Gibson, is factually simi-
lar to the present case. The plaintiffs filed a wrongful death
claim against the State of Hawaii for the deaths of a husband
and wife who had died in a flood. Dyniewicz, 742 F.2d at 485.
While that timely state court action was ongoing, but approxi-
mately two years and three months after the deaths, the plain-
tiffs learned that National Park Service rangers might have
played a part in causing the deaths. Id. The plaintiffs promptly
filed an administrative claim, asserting a cause of action under
the FTCA. We held that the claim was time-barred because it
was not submitted within two years of the date of its accrual.
Id. at 486.

   [3] We reiterated the rule that the claim accrued when the
plaintiffs “knew both the fact of injury and its immediate
physical cause.” Id. at 487. The plaintiffs’ “ignorance of the
involvement of United States employees is irrelevant” to
determining when their claim accrues. Id.; accord Gould v.
U.S. Dep’t of Health & Human Servs., 905 F.2d 738, 743 n.2,
745 (4th Cir. 1990) (en banc) (discussing Dyniewicz and hold-
ing that the FTCA statute of limitations “does not wait until
a plaintiff is aware that an alleged tort-feasor is a federal
8320               HENSLEY v. UNITED STATES
employee”); Zeleznik v. United States, 770 F.2d 20, 23 (3rd
Cir. 1985) (following Dyniewicz and holding that accrual of
an FTCA claim is not delayed until the injured party learns of
possible government liability); Steele v. United States, 599
F.2d 823, 827-28 (7th Cir. 1979) (holding that the plaintiff’s
assertion that “he neither knew, nor in the exercise of reason-
able diligence could have known” about the government’s
possible liability for his injury was irrelevant to accrual of his
FTCA claim). Moreover, we held that even the government’s
silence concerning the possible negligence of the rangers did
not toll the statute of limitations in the absence of fraudulent
concealment. Dyniewicz, 742 F.2d at 487; see also Davis v.
United States, 642 F.2d 328, 331 (9th Cir. 1981) (“In the
absence of fraudulent concealment it is plaintiff’s burden,
within the statutory period, to determine whether and whom
to sue.”).

   [4] At the moment Eich struck Mrs. Hensley’s car with his
own, the Hensleys knew both the fact of the injury and its
immediate physical cause. Dyniewicz, 742 F.2d at 487. The
fact that Mrs. Hensley suffered an injury was immediately
apparent; the cause (a collision) was immediately apparent;
and even the identity of the person who inflicted the injury
(Eich) was immediately apparent. Therefore, the Hensleys’
claim accrued at the time of the accident. That being so, their
suit was untimely under 28 U.S.C. § 2401(b) because it was
filed more than two years later. In the absence of an equitable
remedy, the district court lacked jurisdiction.

   The relevant precedents provide no support for the district
court’s compassionate holding that accrual of the Hensleys’
claim awaited the moment when they knew or should have
known that Eich was acting within the scope of his federal
employment. See Dyniewicz, 742 F.2d at 487 (“[I]gnorance of
the involvement of United States employees is irrelevant.”).
As the Supreme Court emphasized in Kubrick, 444 U.S. at
123, armed as they were with the available facts, the Hensleys
                   HENSLEY v. UNITED STATES                8321
could have protected their FTCA claim by seeking legal
advice sooner.

  B. The Doctrine of Equitable Tolling Does Not Help the
  Hensleys.

   [5] “Equitable tolling focuses primarily on the plaintiff’s
excusable ignorance of the limitations period.” Lehman, 154
F.3d at 1016 (emphasis omitted). The doctrine applies “in sit-
uations where, despite all due diligence, [the party invoking
equitable tolling] is unable to obtain vital information bearing
on the existence of the claim,” Socop-Gonzalez v. INS, 272
F.3d 1176, 1193 (9th Cir. 2001) (en banc) (alteration in origi-
nal) (internal quotation marks omitted), or where the party
invoking the doctrine “has been induced or tricked by his
adversary’s misconduct into allowing the filing deadline to
pass,” Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96
(1990); see also Dyniewicz, 742 F.2d at 487 (stating that equi-
table tolling would not apply in the absence of “fraudulent
concealment” of information). The doctrine “is not available
to avoid the consequence of one’s own negligence,” Lehman,
154 F.3d at 1016, and does not apply “when a late filing is
due to claimant’s failure ‘to exercise due diligence in preserv-
ing his legal rights,’ ” Scholar v. Pac. Bell, 963 F.2d 264, 268
(9th Cir. 1992) (quoting Irwin, 498 U.S. at 96)). Because the
relevant facts are undisputed, we consider the Hensleys’ equi-
table tolling argument de novo, Santa Maria, 202 F.3d at
1175, and agree with the district court that “this is not an
equitable tolling case.”

   The Hensleys make three arguments for application of the
equitable tolling doctrine, but we find none persuasive. First,
they point out that a military police officer told Mrs. Hensley
that she should follow up with Eich’s insurance carrier and
that military police failed to supply a copy of their report or
any other document identifying Eich as an active duty mem-
ber of the military. But Mrs. Hensley knew that Eich was on
a military base and in uniform at the time of the crash, she
8322               HENSLEY v. UNITED STATES
knew that military police responded to the incident, and she
knew that she was taken to a military hospital for treatment
of her injuries—facts that gave the Hensleys good reason to
investigate whether Eich was acting within the scope of his
employment at the time of the accident. Second, the Hensleys
argue that USAA representatives affirmatively misled them
into thinking that they had a claim against Eich only in his
personal capacity. But USAA was not acting on behalf of, nor
was it capable of binding, the government, and there is no evi-
dence that USAA was attempting to induce the Hensleys to
allow the FTCA statute of limitations to expire. Third, the
Hensleys suggest that the government’s belated certification
was calculated to preclude a timely tort claim. But the Hens-
leys controlled the timing of the government’s certification;
nothing put the government on notice of their claim until the
Hensleys filed suit in state court nearly three years after the
accident. See 28 U.S.C. § 2679(c) (providing for a govern-
ment employee against whom a civil action is commenced to
deliver copies of the pleadings and process to a designated
supervisor who, in turn, shall forward the documents to the
relevant United States Attorney).

   [6] In short, the Hensleys did not exercise due diligence to
investigate Eich’s status at the time of the accident, and the
government did not engage in any fraudulent concealment,
misconduct, or trickery that would have lulled the Hensleys
into letting their rights lapse. The burden was on them to
determine whether and whom to sue, within the applicable
statute of limitations. Gibson, 781 F.2d at 1344.

                       CONCLUSION

   As the Supreme Court has succinctly stated, “[i]t goes with-
out saying that statutes of limitations often make it impossible
to enforce what were otherwise perfectly valid claims. But
that is their very purpose, and they remain as ubiquitous as the
statutory rights or other rights to which they are attached or
are applicable.” Kubrick, 444 U.S. at 125. Regrettably, this is
                  HENSLEY v. UNITED STATES             8323
one of those unhappy cases in which a statute of limitations
makes it impossible to enforce what was otherwise a valid
claim.

  REVERSED and REMANDED with instructions to dis-
miss the action.